DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because it includes the legal phraseology “comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun (CN 103115417, see English translation attached with previous rejection).
As to claims 7 and 12, Sun discloses a control method for an air conditioner including a compressor and an indoor unit (see background section on page 1), the method comprising:
	acquiring coil temperature of the indoor unit (see Step 2 on page 1);
	selectively adjusting frequency of the compressor according to the coil temperature of the indoor unit (see Step 2 on page 1).
	It is noted that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 II.) Specifically, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Therefore, since the limitations regarding stopping the compressor for a third duration are contingent upon a condition of the coil temperature being lower than a preset temperature for a second duration, then the stopping of the compressor for a third duration need not be carried out for the claimed method to be performed, and the method is anticipated by the disclosure of Sun.
	Furthermore, Sun teaches stopping the compressor if the coil temperature is lower than 0 degrees C and resuming operation if the temperature becomes higher than 0 degrees C (see Step 2 on page 1) but is silent regarding the particular preset durations and compressor resumption temperature as claimed. However, Official Notice is taken that it is well known in the art to utilize a degree of hysteresis for temperature and time durations to prevent short cycling of equipment. As such it would have been 
	As to claims 8-10, Sun discloses operating the compressor at a decreased frequency if the coil temperature is lower than 5 degrees C, maintaining the operating frequency unchanged if the coil temperature is higher than 5 degrees C and lower than 7 degrees C, and operating the compressor at an increased frequency if the coil temperature is higher than 7 degrees C and lower than 9 degrees C (see Step 2 on page 1).
	As to claim 13, Sun, as modified and discussed above, also teaches the limitations of claim 13.

Response to Arguments
In the Office Action dated 7/2/2021, the examiner took Official Notice that certain features are old and well known in the refrigeration art.  Applicant has failed to traverse the(se) statement(s). As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
Applicant’s arguments, see page 8, filed 7/2/2021, with respect to the objections to the specification have been fully considered and are persuasive. Therefore, the previous objection has been withdrawn. However, upon further consideration, a new objection to the abstract is made as noted above. 
Applicant's arguments, see pages 8-10, filed with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.
	The applicant argues that Sun, as modified, does not teach or suggest the limitations added to claim 7 by the amendment. The examiner respectfully disagrees. 
	First, as noted above, the limitations are contingent limitations in a method claim and thus are positively recited in a manner so as to be required by the claim. Therefore it is maintained that the claim is anticipated by Sun.
	Furthermore, the claims merely recite an example of hysteresis, wherein the compressor is only stopped or started after certain time durations have passed which meet a condition for stopping/starting. Such an operation is well-known in the art to prevent short-cycling of a component when a detected condition is near a conditional threshold. Therefore it is maintained that the added limitations would also have been obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763